DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 2/15/2022 with respect to the previous rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scheckel et al.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, 10-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvik (US 5,376,114) in view of Scheckel et al. (US 2016/0256620, hereinafter Scheckel).
Regarding claims 1, 4, 7, 8, 11, 13, 14, and 20, Jarvik discloses a pump to motor connection system for an implantable blood pump as shown in figures 3-5 and 10. An impeller 38/168 is disposed within a pump housing defining an inflow portion 22 and an outflow portion 20/172 (fig. 1-3 and 10 and Col. 7, lines 15-32 and par. abridging Col. 10 
 Jarvik is silent, however, as to the exact structure of the flexible/malleable outer sheath shown in figure 10. Attention is directed to Scheckel, which discloses a blood pump and thus is analogous art with Jarvik. Scheckel discloses motor housing 18 connected to a pump housing 10/11 by a flexible inner shaft 2 surrounded by an outer sheath comprising a coil 6 within an outer cover member 7, the (see figures 2, 7 and 9 and par. 0068 and 0077). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Jarvik to utilize the cover member and coil sheath structure of Scheckel in order to allow the sheath to elastically bend but not deform permanently (par. 0010 for motivation).
Regarding claims 10, 15 and 16, the figures of Jarvik show a gap/conduit between the sheath and inner shaft extending along the length of the system, the gap/conduit configured to hold a biocompatible fluid. Jarvik is silent, however, as the gap/condut holding a biocompatible fluid that lubricates the inner shaft. However, Scheckel discloses a gap between the inner shaft and outer sheath that is filled a biocompatible fluid for lubricating the inner shaft (par. 0043). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective efiling date to modify Jarvik to utilize a biocompatible fluid for lubricating the inner shaft as taught by Sheckel in order to keep the inner shaft well-functioning with no danger to the patient if the fluid leaks (par. 0043 for motivation). 
Regarding claims 2, 3, 5 and 12, Jarvik, as described above, discloses the applicant’s basic invention, but is silent as to the exact lengths of the outer sheath and the pump housing. However, Jarvik discloses in Col. 10, lines 20-25 that the motor length can be 2.2 cm long (equivalent to 22 mm). Based on that disclosure, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date that the length of the outer sheath as shown in the figures (e.g., 5, 6, 10) would be between 7-10 centimeters and that the pump housing would be within a range of 2 and 4 centimeters. Furthermore, case law supports a mere change in size, shape or range to be within the skill of one of ordinary skill in the art (See:
In re Rinehart,
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device), and
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claims 6, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvik and Scheckel in view of Campbell et al. (US 2012/0178986, hereinafter Campbell).
Regarding claims 6, 17 and 18, Jarvik is silent as to the inner shaft including a plurality of steel members defining a coil. However, Campbell discloses the use of a coiled inner shaft having members wound in opposite directions (par. 0092). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to utilize members wound in opposite directions in the inner shaft of Jarvik as taught by Campbell in order to advantageously facilitate flow (par. 0092 of Campbell for motivation).
Regarding claim 9, Jarvik, as described above, discloses the applicant’s basic invention, including a bearing 42 coupled to the inner shaft (Col. 7, lines 33-46). .
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6,302,910.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 




Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792